Allowable Subject Matter
Claims 32, 34-38, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Berzin (US 2005/0239182). Berzin teaches a method of cultivating an algal biomass in a photobioreactor wherein carbon dioxide and solar energy are utilized by the algal culture to produce a biomass that can be used to organic fuel (¶¶ 005-006); FIG. 1). 
However, Berzin does not teach or suggest discharging a produced biomass of phototrophic biomass of a reaction mixture disposed within a reaction zone while the phototrophic biomass is growing at a rate that is at least 90% of its maximum growth rate. Berzin teaches harvesting of algae within an “Operating Regime” as defined in FIG. 6B. This figure illustrates an algae concentration versus time curve for Berzin’s algae photobioreactor system. Algal growth rate, at any instant within Berzin’s algae photobioreactor system, is determined by taking the derivative of the algae concentration versus time curve in FIG. 6B. (See Gonzalez Declaration, filed 01/28/2021, ¶ 9). Berzin’s algae growth rate, throughout the “Operating Regime” of FIG. 6B never exceeds 80% of the maximum algae growth rate that is achievable with Berzin’s system. (See Gonzalez Declaration, filed 01/28/2021, ¶ 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651